Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 12, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Amendments
           Applicant's amendment to the claims, filed 05/12/2022, is acknowledged. 
	Claims 4 and 14 are cancelled.
	Claims 1, 3, and 6 are amended.
	Claims 1-3, 5-13, and 15 are pending.
Claims 8-9, 11-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1-3, 5-7, and 10 are under examination. 

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected with traverse the invention of Group I, drawn to a method of inactivating xenoantigens in biological tissues using phenolic compounds, in the reply filed on 11/25/2020.  
Applicant has elected without traverse cinnamic acid, as the species of phenolic compound, in the reply filed on 11/25/2020. 
See Requirement for Restriction/Election mailed 08/25/2020.

	
Priority
	The instant application 15/779,953 was filed on 05/30/2018. This application is a National Stage of International Application No. PCT/EP2016/078898 filed 11/25/2016, claiming priority based on Italian Patent Application No. IT102015000078236 filed 11/30/2015. 
	While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 05/12/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Interpretation
	The terms “xenogeneic,” “xenoantigen,” and “heterologous,” as recited in the claims, are interpreted to be consistent with the definitions provided in the instant specification. See page 2, lines 11-17; page 6, lines 10-15; pages 6-7, joining paragraph; and page 7, lines 9-15.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “alpha-Gal xenoantigen (galactose-alpha 1,3- galactose)”. The abbreviation should be spelled out and immediately followed by the abbreviation in parentheses, i.e. “galactose-alpha 1,3-galactose (alpha-Gal) xenoantigen”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The instant claims are drafted in such a way that the subject matter Applicant is attempting to claim is generally unclear and indefinite, as follows:
The claims recite “a solution based on phenolic compounds, polyphenolic compounds or derivatives thereof”. The meaning of a solution “based on” phenolic compounds, polyphenolic compounds or derivatives thereof is not clear. It is unclear if a solution “based on” phenolic compounds, polyphenolic compounds or derivatives is equivalent to a solution “comprising” or “consisting of” phenolic compounds, polyphenolic compounds or derivatives thereof. It is unclear if a solution “based on” phenolic compounds, polyphenolic compounds or derivatives embraces a solution comprising any compound functionally similar to, but structurally distinct from, phenolic compounds, polyphenolic compounds or derivatives thereof.
The claims recite a step of “incubating samples to be treated”. The term “samples to be treated” has no antecedent basis in the claims. It is unclear if the term “samples to be treated” refers to the “biological tissues” recited in the preamble of claim 1. Overall, it is unclear if the “biological tissues” are incubated with the solution, or if some other “sample” is incubated with the solution.
The claims recite a step of incubating samples to be treated in “the solution based on phenols/polyphenols”. The term “the solution based on phenols/polyphenols” lacks antecedent basis. It is unclear if “the solution based on phenols/polyphenols” refers to the previously recited “solution based on phenolic compounds, polyphenolic compounds or derivatives thereof”. Moreover, the term “solution based on phenolic compounds, polyphenolic compounds or derivatives thereof” specifically refers to “derivatives”; however, the term “the solution based on phenols/polyphenols” does not. Accordingly, it is unclear whether or not the “solution” embraces “derivatives” of phenolic compounds and polyphenolic compounds.
In the step of “incubating”, the claims recite “phenols/polyphenols”. The meaning of “phenols/polyphenols” is not clear. In particular, the meaning of the forward slash “/” in the phrase “phenols/polyphenols” is not clear. For example, it is unclear if the term “phenols/polyphenols” is equivalent to “phenols and polyphenols”, “phenols or polyphenols”, “phenols and/or polyphenols”, or whether the term as some other meaning not provided by the claims.
The claims recite “derivatives” of phenolic and polyphenolic compounds, and “derivatives” of cinnamic acid. The meaning of “derivatives” of phenols, polyphenols, and cinnamic acid is not clear. It is unclear if the term “derivatives” embraces any compound that shares a common functional activity with, but structurally distinct from, phenols, polyphenols, and cinnamic acid. It is unclear the term “derivatives” embraces any product derived from a chemical reaction wherein at least one of the reactants is a phenol, polyphenol, or cinnamic acid.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This rejection is repeated for the same reasons set forth in the previous Office action.
Claim 1 recites that the tissues are “xenogeneic tissues”. Claim 3, dependent on claim 1, recites that the tissues are “heterologous”. The specification defines the terms “xenogeneic” and “heterologous” tissues as having the same meaning, i.e. a tissue derived from a non-human animal. See page 2, lines 11-12; see page 6, line 30, through page 7, line 8. Accordingly, claim 3 is improper dependent for failing to further limit the subject matter of claim 1, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is newly applied.
This is a scope of enablement rejection.
While being enabling for inactivating alpha-Gal epitopes using a solution comprising caffeic acid, tannic acid, or hydroxytyrosol, the specification does not reasonably provide enablement for the inactivation of alpha-Gal epitopes using any solution based on phenolic compounds, polyphenolic compounds, and derivatives thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are directed to the inactivation of alpha-Gal epitopes in tissue samples by incubation with any solution based on phenolic compounds, polyphenolic compounds, and derivatives thereof. The specification defines “phenolic compounds” as referring to any molecule characterized at least in part by the presence of an aromatic nucleus (benzene ring) bound to one or more hydroxyl functional groups. See page 5, lines 20-22. In addition, under the broadest reasonable interpretation, the term “derivatives” embraces any product derived from a chemical reaction wherein at least one of the reactants is a phenol or polyphenol. Accordingly, the claims broadly embrace the treatment of tissues samples with any molecule minimally comprising a benzene ring bound to at least one hydroxyl group, or any product derived from a chemical reaction of said molecule, whereby this broad genus of molecules must possess the functional property of inactivating alpha-Gal epitopes.
The specification only exemplifies three molecules capable of inactivating alpha-Gal epitopes, namely caffeic acid, tannic acid, and hydroxytyrosol. See page 10; see page 12, line 28, through page 13, line 4.
The declaration of Filippo Naso under 37 CFR 1.132 was filed on 05/12/2022 in the instant application. Naso is an inventor of the instant application. Naso declares that various polyphenols were evaluated whose actions were “profoundly different and unpredictable”. Naso further declares that the selection of polyphenols capable of being effective in the specific inactivation of the alpha-Gal antigen “cannot be considered an arbitrary or obvious selection, but rather the result of a focused and very specific experimental process.” See pages 7-8 of the declaration.
In summary, with the exception of caffeic acid, tannic acid, or hydroxytyrosol, the teachings of the instant disclosure do not reasonably provide enablement for the inactivation of alpha-Gal epitopes using any solution based on phenolic compounds, polyphenolic compounds, and derivatives thereof, as recited in the claims. By Applicant’s own admission in the declaration of Filippo Naso under 37 CFR 1.132 filed on 05/12/2022, the identification of phenolic compounds capable of inactivating alpha-Gal epitopes is profoundly unpredictable and would necessarily require focused and very specific experimentation. Accordingly, the discovery of all members of the functionally-defined genus of molecules, or a representative thereof, would necessarily require the screening and testing of a nearly unlimited number of molecules for their ability to inactivate the alpha-Gal antigen by trial and error experimentation. In view of this unpredictability, particularly when considering the lack of guidance in the specification, it would have required undue experimentation to make and use the invention commensurate in scope with these claims. 


Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somers et al. “Non-Cytotoxic Crosslinkers for Heart Valve Tissue Engineering”, The Journal of Heart Valve Disease, January 2015, 24:92-100.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Somers discloses a method of treating decellularized porcine aortic valve matrices with a solution comprising caffeic acid. See page 94, first paragraph; see page 93, third full paragraph. An intended purpose of the disclosed treatment method of Somers is to stabilize via chemical fixation implantable bioprosthetics (e.g. heart valves) so as to be less antigenic. See page 92, first paragraph. 
Incubation with caffeic acid solution was performed at 37˚C. See page 94, first paragraph.
Somers further discloses a step of “subjecting” the tissues to a series of washes following fixation. See page 94, second paragraph.
Somers discloses that the treatment with a solution comprising caffeic acid results in crosslinking and fixation of the decellularized porcine aortic valve matrices. See page 94, left column. Accordingly, the limitation wherein the biological tissue comprises fixed connective tissues, as recited in claim 2, is taught by Somers under the broadest reasonable interpretation.
Claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. The recitation that the solution of caffeic acid results in inactivation of the alpha-Gal xenoantigen in the tissue sample does not positively limit the structural and manipulative elements of the claimed invention. The recitation is directed to a purpose or intended use that does not result in a structural or manipulative difference between the claimed invention and the prior art. In this case, because Somers discloses treatment of a biological tissue with a solution of caffeic acid, as recited in the claims, the purpose or intended result of inactivation of alpha-Gal xenoantigen would naturally flow from the teachings of Somers.

Response to Arguments & Declaration
The declaration of Filippo Naso under 37 CFR 1.132 filed 05/12/2022, and Applicant’s remarks filed 05/12/2022, have been carefully considered but are not persuasive. As an initial matter, the declaration refers to Rule 131, but the declaration is, in fact, under Rule 132.

Naso declares that the alpha-Gal epitope is present in all mammalian tissues, excluding humans and higher primates. See item #5. Naso further provides experimental quantification of the alpha-Gal in porcine and murine tissues. See items #6 and 8. Applicant’s remarks have been carefully considered. In this case, the presence of the alpha-Gal epitope in non-primate tissues, such as porcine and murine tissues, is not disputed.

Naso declares that alpha-Gal is recognized as “self” by the immune system and does not represent an immunological stimulating factor in pig and mouse. Pig and mouse do not produce circulating antibodies against alpha-Gal. Naso further declares that Somers performs a test aimed at identifying the presence of rat antibodies against porcine tissue in the explant from the rat subcutis surgical site. Based on this, Naso declares that the testing method described in Somers is not capable of identifying a possible inhibitory effect of phenolic and polyphenolic compounds towards the alpha-Gal xenoantigen as the necessary circulating anti-alpha-Gal antibodies are absent. See items #7-9. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the “testing method” described in Somers is not relevant to the rejected claims. The claims do not recite any steps of identifying a possible inhibitory effect of phenolic and polyphenolic compounds towards the alpha-Gal xenoantigen. There is no requirement that Somers identifies an inhibitory effect towards the alpha-Gal xenoantigen.

Naso declares that alpha-Gal is no longer detectable after decellularization procedures. Naso provides a figure (“Figure 2”) from non-patent literature Naso et al. (2011) “First quantitative assay of alpha-Gal in soft tissues: presence and distribution of the epitope before and after cell removal from xenogeneic heart valves” Acta Biomater 7(4):1728-1734 (Exhibit E), of record in IDS. The figure shows that the decellularization procedure of Exhibit E removes the alpha-Gal antigen. Based on this, Naso declares that the decrease in immunological reactivity in Somers is a consequence of the decellularization process, and therefore it is not possible to evaluate the protective effect of polyphenols against the alpha-Gal antigen from Somers’ work. See items #10-11. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As an initial matter, in item #11, the declaration refers to a “table below from Exhibit D”. No such table is provided in the declaration. Rather, the declaration provides “Figure 2” from Exhibit E, as discussed above.
First, the features upon which Applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In this case, the rejected claims do not recite or require any limitation that excludes biological tissue that has undergone a decellularization procedure. Rather, it is clear from Applicant’s disclosure that “biological tissues”, as broadly recited in the claims, embraces tissues that have undergone decellularization procedures. See page 7 of the specification.
Second, Naso’s assertion that it is not possible to evaluate the protective effect of polyphenols against the alpha-Gal antigen from Somers’ work is not relevant to the rejection, as already discussed above. The claims do not recite any steps of evaluating the protective effect of polyphenols against the alpha-Gal antigen. There is no requirement that Somers identifies a protective effect of polyphenols against the alpha-Gal antigen.
Third, decellularization procedures do not necessarily result in the complete elimination of alpha-Gal in biological tissues. Goncalves et al. (2005) “Decellularization of Bovine Pericardium for Tissue- Engineering by Targeted Removal of Xenoantigens” J Heart Valve Dis, Vol. 14, No. 2, pages 212-217, experimentally demonstrates the persistence of alpha-Gal after hypertonic-nuclease decellularization procedures. See Abstract; see page 215; and Figure 4. Accordingly, the fact that Somers’ work discloses a decellularization procedure is not sufficient to establish that elimination of alpha-Gal in the biological tissue after decellularization.

Naso declares that Applicant evaluated various polyphenols whose actions were profoundly different and unpredictable. Naso further declares that Somers reported catechin of being capable of guaranteeing an effective protective action counteracting the interaction with antibodies. In contrast, Applicant found catechin to be able to inactivate only 5% of the alpha-Gal antigens. Based on this, Naso declares that these contradictory results establish that the selection of polyphenols capable of being effective in the specific inactivation of the alpha-Gal antigen cannot be considered an arbitrary or obvious selection, but rather the result of a focused and very specific experimental process. See item #12. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s arguments are not relevant to the rejection above. The rejected claims do not recite or require catechin. Claims 7 and 10 recite that the solution comprises caffeic acid, not catechin. Somers is cited in the rejection for teaching caffeic acid, not catechin. Moreover, predictability and a reasonable expectation of success is not relevant under 35 U.S.C 102. Somers anticipates the treatment of biological tissues with a solution of caffeic acid, as recited in the rejected claims.

Applicant’s traversal filed 05/12/2022 reiterates and necessarily relies the declaration of Filippo Naso under 37 CFR 1.132 filed 05/12/2022. See pages 7-8 of Applicant’s reply. Accordingly, Applicant’s traversal is not persuasive for the same reasons addressed above.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. “Non-Cytotoxic Crosslinkers for Heart Valve Tissue Engineering”, The Journal of Heart Valve Disease, January 2015, 24:92-100, as applied to claims 1-3, 6-7, and 10 above.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
Somers discloses treatment at 37˚C (page 94, first paragraph), as opposed to the instantly recited range of 38-42˚C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Thus, considering that the difference between the instant recitation and the cited prior art is merely 1˚C, and absent any secondary considerations, the claimed range or amount would have been prima facie obvious over the prior art.
Response to arguments: Applicant argues that Somers is completely silent regarding the inactivation of alpha-Gal xenoantigen by binding to at least part of a xenogeneic epitope of alpha-Gal, as recited in the claims. See page 12 of Applicant’s reply filed 05/12/2022. Applicant’s remarks have been carefully considered, but are not found persuasive. Claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. The recitation that the solution of caffeic acid results in inactivation of the alpha-Gal xenoantigen in the tissue sample does not positively limit the structural and manipulative elements of the claimed invention. The recitation is directed to a purpose or intended use that does not result in a structural or manipulative difference between the claimed invention and the prior art. In this case, because Somers discloses treatment of a biological tissue with a solution of caffeic acid, as recited in the claims, the purpose or intended result of inactivation of alpha-Gal xenoantigen would naturally flow from the teachings of Somers.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/047620 A2 to Vyavahare et al., of record in IDS, as evidenced by Ragheb et al., of record in IDS. The rejection has been amended to conform to Applicant’s claim amendments.
This rejection is newly applied. Applicant’s remarks field 05/12/2022 do not present any specific arguments challenging the rejection over WO 2004/047620 A2 to Vyavahare et al. See page 10, last paragraph, through page 11, first paragraph.
Vyavahare discloses a method of treating connective tissue with a solution of phenolic tannin or tannic acid. See Abstract; see paragraph 9; see Example 2 of paragraphs 66-69. In Example 2 (paragraphs 66-69), Vyavahare discloses a fixation procedure on porcine aortic conduits with a solution of tannic acid. See paragraph 67. An intended purpose of the disclosed treatment method is to stabilize via chemical fixation implantable bioprosthetics, such as heart valves, so as to be less antigenic. See paragraphs 5-6; see also paragraph 30. 
Vyavahare discloses, in Example 2, that the tissues were washed after fixation. See paragraph 68. 
	Vyavahare discloses that suitable fixation temperatures are between about 20°C and about 40°C. See paragraph 45. Vyavahare further discloses that “although greater and lesser temperatures are also envisioned in that there is no known criticality to temperature regimes typically used for fixing biological materials, provided, of course, that the biological materials are not destroyed by the process” (paragraph 45). Accordingly, Vyavahare fairly teaches a temperature that reads on the recited range of 38-42˚C in claim 5.
	In Example 2 (paragraphs 66-69), Vyavahare discloses treating freshly isolated porcine aorta fragments and does not disclose fixing the tissue samples prior to treatment with tannic acid. Thus, Vyavahare discloses that the biological tissue is native, as recited in claim 2, under the broadest reasonable interpretation. 
	Vyavahare further discloses that other tannin compounds, such as flavonoids, may be used as the fixative agent. See paragraph 40. Flavonoids are derivatives of cinnamic acid, as evidenced by Ragheb (see Figure 1; see also page 14, lines 3-4).
Claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. The recitation that the solution of phenolic compounds or derivatives thereof results in inactivation of the alpha-Gal xenoantigen in the tissue sample does not positively limit the structural and manipulative elements of the claimed invention. The recitation is directed to a purpose or intended use that does not result in a structural or manipulative difference between the claimed invention and the prior art. In this case, because Vyavahare discloses treatment of a biological tissue with a solution of phenolic compounds or derivatives thereof, as recited in the claims, the purpose or intended result of inactivation of alpha-Gal xenoantigen would naturally flow from the teachings of Vyavahare.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633